NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


STATE OF FLORIDA,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-3677
                                             )
ANGELA NICOLE FLOWERS,                       )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for
Hillsborough County; Vivian T. Corvo,
Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellant.

Howard L. Dimmig, II, Public Defender, and
Matthew D. Bernstein, Assistant Public
Defender, Bartow, for Appellee.


PER CURIAM.


             Affirmed.



VILLANTI, MORRIS, and BADALAMENTI, JJ., Concur.